UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7190


JAMES ANTHONY BARNETT, JR.,

                     Plaintiff - Appellant,

              v.

OFFICER MCCRIMMON; BRENT S. SOUCIER,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard Ernest Myers, II, District Judge. (5:17-ct-03205-M)


Submitted: December 14, 2020                                Decided: December 18, 2020


Before KING, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Anthony Barnett, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Anthony Barnett, Jr., appeals the district court’s order and judgment granting

summary judgment to the Defendants and dismissing his civil rights complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Barnett v. McCrimmon, No. 5:17-ct-03205-M (E.D.N.C. May

4, 2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                           2